DETAILED ACTION
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. 
On page 10 of the arguments the applicant argues that the prior art does not teach the newly added limitations including aluminum oxide coating on the particles of iron containing material. This argument is not persuasive because Hosek teaches the newly added limitations. Specifically, in paragraph 141, Hosek discusses using particles 626 having coating 634 made of materials including alumina. 
On page 11, the applicant argues that: “…von Zweygbergk is directed to a transverse flux machine (TFM). This is not relevant to the present invention as TFMs operate in manners that are completely different from those of the apparatus of claim 1…” This argument is not persuasive because claim 1 does not discuss details of how the device operates. Claim 1 focuses on claiming the material.
On page 12, the applicant argues that Khomich does not teach the newly added claim limitations. This argument is not persuasive because the newly added claim limitations are taught by Hosek.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Zweygbergk (US 5117142) in view of Hosek et al. (US 2013/0002085) and Khomich et al. (US 4187084).
In re claim 1, von Zweygbergk, in figures 1-5, teaches an apparatus comprising: a first member (corresponding to the first member structure disclosed by the applicant); and a magnetic material (2-3) being bonded to a surface of the first member (as clearly seen in the figures; since no specific bonding type is claimed the shown structure inherently is bonded since the magnetic material is directly attached to the first member). Von Zweygbergk does not teach particles of iron containing oxide insulated material or the claimed materials and composition percentages. Hosek however, teaches that it is known in the art to have magnetic material include particles of an iron-containing material each particle having an aluminum oxide coating thereon (see paragraph 141 discussing an outer layer of electrically insulating material coated on iron containing particles, with alumina being one of the coating materials), a plurality of particles forming an aggregate of small micro-domains, the micro-domains being separated by oxide insulation boundaries (see paragraph 10, step 2 of the specification, and paragraph 145 discussing more details about the oxide insulation) the magnetic material providing a magnetic path that limits losses associated with the formation of eddy currents in the magnetic material (this is inherent function of the disclosed material with boundaries); and the oxide insulation boundaries limiting electrical conductivity (inherent function of insulation boundaries); wherein the iron-containing material comprises an iron aluminum alloy including carbon with iron comprising about 89 wt % and also including aluminum and carbon of smaller amounts (see paragraph 95); In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  Furthermore, Hosek already discloses that a spray deposition process is known in the art (see paragraphs 95 and 37 discussion with respect to figure 2). Khomich also teaches a ferromagnetic material including about 89 wt % iron, about 10 wt % aluminum and about .25 wt % carbon. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the ratios of the materials as taught by Khomich in the structure of von Zweygbergk and Hosek in order to provide a material having high hardness and strength. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed material and its ratios, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
In re claim 2, von Zweygbergk, in figures 1-5, discloses that the first member comprises a shell (as clearly seen in figures 2, 4, and 5) that forms an exterior surface of a housing for a motor assembly.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over von Zweygbergk (US 5117142) in view of Hosek et al. (US 2013/0002085), Khomich et al. (US 4187084), and Taguchi et al. (US 2015/0115766).
In re claim 5, von Zweygbergk/Hosek/Khomich disclose the claimed device except for the composition of the iron containing material. Taguchi teaches that the iron-containing material further comprises cobalt, 15molybdenum, nickel, silicon, or a combination of at least two of the foregoing materials (See paragraph 0005 discussing FeSiAl alloy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the alloy taught by Taguchi in the device of von Zweygbergk/Hosek/Khomich to achieve a desired flux characteristics provided by the alloy.
In re claim 6, von Zweygbergk, in figures 1-5, teaches a motor assembly, comprising: a composite housing having, a core (2,3), and a winding (1) on the core; and a rotor having a magnet (4) located thereon, the rotor being rotatably mounted within the winding; and wherein the composite housing further comprises a shell having an inner-facing surface to which the core bonded (as seen in figures 2 and 4-5). Von In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Furthermore, Hosek already discloses that a spray deposition process is known in the art (see paragraphs 95 and 37 discussion with respect to figure 2). Khomich also teaches a ferromagnetic material including about 89 wt % iron, about 10 wt % aluminum and about .25 wt % carbon. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the ratios of the materials as taught by Khomich in the structure of von Zweygbergk and Hosek in order to provide a material having high hardness and strength. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the claimed material and its ratios, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, paragraph 24, applicant has not disclosed any criticality for the claimed limitations, in fact, the applicant clearly suggests that other materials can be used without changing functionality and that the claimed material is merely one of many possible materials that can be used.
In re claim 8, von Zweygbergk, in figures 1-5, teaches a recess in the shell (as clearly seen in figures 2, 4, and 5), the core of sprayed magnetic particles being formed in the recess.
In re claim 12, von Zweygbergk, in figures 1-5, teaches that the rotor comprises an output shaft (as shown in figures 2, 4, and 5).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over von Zweygbergk (US 5117142) in view of Hosek et al. (US 2013/0002085), Khomich et al. (US 4187084), and Taguchi et al. (US 2015/0115766).
In re claim 14, von Zweygbergk/Hosek disclose the claimed device except for the composition of the iron containing material. Taguchi teaches that the iron-containing material further comprises carbon, cobalt, 15molybdenum, nickel, silicon, or a combination of at least two of the foregoing materials (See paragraph 0005 discussing FeSiAl alloy). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the alloy taught by Taguchi in the device of von Zweygbergk/Hosek/Khomich to achieve a desired flux characteristics provided by the alloy.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Talpalatski/Primary Examiner, Art Unit 2837